Exhibit 4.29 MINISTRY OF NATURAL RESOURCES AND ENVIRONMENT No. 565/GP-BTNMT THE SOCIALIST REPUBLIC OF VIETNAM Independence – Freedom – Happiness Hanoi, 25 April, 2012 MINISTER OF NATURAL RESOURCES AND ENVIRONMENT - Pursuant to Mineral Law No. 60/2010/QH12 dated 17 Nov, 2010; - Pursuant to Decree No. 15/2012/ND-CP dated 09 March, 2012 of Government instructing implementation of some Articles of the Mineral Law; - Pursuant to Decree No. 25/2008/ND-CP dated 04 March, 2008 of Government specifying functions, task, authority and organization structure of Ministry of Natural resources and environment and Decree No. 89/2010/NĐ-CP dated 16 August, 2010 of Government complementing Article 3 of Decree 25/2008/ND-CP dated 04 March, 2008; - Pursuant to Directive No. 02/CT-TTg dated 09 Jan, 2012 of Prime Minister about strengthening the State management of exploration, mining, minerals processing, minerals use and minerals exporting; - Pursuant to Vietnam delineating plan for exploration, mining, minerals processing and use of gold, cooper, nickel, molybdenum up to 2015, in consideration up to 2025, approved by Minister of Industry and Trade by The Decision No. 11/2008/QD-BCT dated 05 June, 2008. - Pursuant to Decision No. 53/QD-HDTL/CD dated 14 July, 2008 and decision No. 737/QD-HDTLKS dated 22 July, 2010 of Minerals Resource Evaluation Board recognizing the reserve and resource level of Bai Dat and Bai Go areas, Daksa gold mine, Phuoc Son district, Quang Nam province and approving gold and useful associated minerals as per “Gold exploration report in Phuoc Son area, Phuoc Duc and Phuoc Xuan communes, Phuoc Son district, Quang Nam province”. - Pursuant to The Decision No. 1698/QD-BTNMT dated 29 Nov, 2004 of Ministry of Natural Resources and Environment approving Environment Impact Assessment of “Daksa Gold mine – Daksa gold processing project”; - Pursuant to the opinions of Quang Nam People’s Committee in correspondence No. 1784/UBND-KTN dated 22 June, 2006 confirming that Daksa gold mine area is not forbidden to operate minerals activities; The Investment Certificate No. 331022000010 reissued on 08 July, 2008, The firstly adjusted Investment Certificate issued on 05 Jan, 2011, the second adjustment issued on 04 March, 2010 of Quang Nam People’s Committee for mining and processing in Daksa gold mine, Phuoc Duc commune, Phuoc Son district, Quang Nam province to Phuoc Son Gold Company Limited; In consideration of application made by Phuoc Son gold Co., Ltd to mine Daksa gold mine, Phuoc Duccommune, Phuoc Son district, Quang Nam province submitted to General Department of Geology and Mineral dated 06 June, 2011 and complementation dated 23 March, 2012. At the proposal of Director of General Department of Geology and Minerals. DECISION Article 1. To allow Phuoc Son Gold Company Limited to mine ores with underground method to level +395m at the resource block leveled 122 of Bai Go and Bai Dat areas, Dak Sa gold mine, Phuoc Duc commune, Phuoc Son district, Quang Nam province with the following basic contents: 1.Mining area: 7.95 hectares (seven point ninety five hectares) including 4.28 hectares in Bai Go, 3.67 hectares in Bai Dat, based on the map number D-48-24-A in VN-2000 system, scale 1/50,000, surrounded by the corner points with coordinates as set out in Appendix attached here in; 2.Geological resource: 502,788 tons of gold ore; 3.Mining resource: 478,846 tons of gold ore; 4.Mining capacity: 100,000 tons of gold ore per year; 5.Mining time: 05 years since the signing date of this License. Article 2: Phuoc Son Gold Company Limited shall: 1.To mine gold ore according coordinates, areas, depth, resource, capacity as set out in Article 1 of this License. 2.To pay the mining right granting fee for the granted geological resource as set out in Article 1 of this License within 90 days since receipt of notice from government authority. 3.Before starting to mine, PSGC shall submit a mine design that is made, evaluated, approved according to the regulations of current laws to the government authority as regulated; Making reports to Quang Nam people’s Committee, Quang Nam Department of forestry, Song Thanh natural reservation management board, the military high command Zone 5 to conduct field survey, determine the coordinates and mining ground, mining depth and demarcate the licensed mining areas; clear bombs and process procedure to change land use purpose according to the relevant laws. 4.Fully complete contents of Environment Impact Assessment (EIA) of “Daksa Gold mine project” Phuoc Son district, Quang Nam province and EIA of “Daksa gold mine processing plant project” Quang Nam province that approved by Ministry of Natural Resources and Environment and follow the legal regulations of environment protection; pay environment recovery deposit based on the current regulations. 5.During the mining process, PSGC shall fully and exactly implement methods, technical process, ensure technical safety, mine engineering safety, explosive materials safety; shall impose measurement to prevent, solve accident, ensure occupational safety and follow the other related safety regulations for underground mining; To optimize gold product mined from the underground mine as well as other associated product (if any); make reports exactly to government authority about mined, processed, used resource from the mine; Management and use of mined, processed product shall comply to the regulation of applicable laws. 6.Regularly monitoring the mining, processing areas, subsidiary construction and other related areas; protect minerals resource, ensure the safety, the order of the licensed mine according to the legal regulations; In case of unsafe situation during mining based on the regulations, PSGC shall immediate stop mining, processing activities, at the same time shall impose resolving measurement and report in writing to the government authority to resolve as stipulated by Laws. 7.Comply to procedure to close the mine; recover environment, land after mining; Make regular reports on the mining activities as stipulated by Laws and other related regulation. Article 3: Based onThe mining activity according to this License, PSGC shall be allowed to conduct mining activities only after full compliance to the relevant laws and regulations to this License; the Decision of land lease permission of government authority according to the legal regulations; make environment recovery deposit in mining activities; submit mine design approved by the government authority according to regulations to General Department of Geology and Minerals, Quang Nam Department of Natural Resource and Environment of, Quang Nam Department of Industry and Trade; register mine construction commencement date, date of business activity, notice about mine manager, mining plan, processing plan to the government authority according to the legal regulations. In case PSGC violates the regulation of Minerals Law and the relevant legal documents or does not fulfill its obligation set out in this mining license, this license will be withdrawn and as regulated by the Mineral Law. Additionally, PGGC shall be responsible about relevant issues by Laws. Article 4.This mining license replaces the mining license No. 116/GP-BTNMT dated 23 January, 2006 and the Mining License No. 1553/GP-BTNMT dated 13 Aug, 2009 of Ministry of Natural resource and Environment. Signed on behalf of the Minister Vice Minister Nguyen Linh Ngoc This license is registered to the General Department of Minerals and Geology at the state level. Register No. 02-2012/DK-KT Hanoi, May 08, 2012 Head of General Department (Signed and Sealed) MINISTRY OF NATURAL RESOURCES AND ENVIRONMENT COORDINATES DAKSA MINE AREA IN PHUOC DUC COMMUNE, PHUOC SON DISTRICT, QUANG NAM PROVINCE (Attachment of Mining License No. 565/GP-BTNMT dated 25 April, 2012 of Ministry of Natural Resource and Environment) 1. Bai Dat area: 4.28 ha Conner point X (m) Y (m) Conner point X (m) Y (m) 1 16 2 17 3 18 4 19 5 20 6 21 7 22 8 23 9 24 10 25 11 26 12 27 13 28 14 29 15 30 2. Bai Go area: 3.67 ha Conner point X (m) Y (m) Conner point X (m) Y (m) 31 41 32 42 33 43 34 44 35 45 36 46 37 47 38 48 39 49 40 (VN-2000 coordinate system, meridian line 105, latitude 6º)
